Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-14-00579-CV

                                       Jay Kay BEAR Ltd,
                                            Appellant

                                                 v.

                                         Patty MARTIN,
                                             Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-11890
                       Honorable Cathleen M. Stryker, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the appeal is dismissed for lack of
subject matter jurisdiction. With regard to the issues raised in the cross-appeal, the trial court’s
judgment and declaratory judgment are affirmed. Costs are assessed against the party who
incurred them.

       SIGNED November 4, 2015.


                                                  _____________________________
                                                  Jason Pulliam, Justice